DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive.  
Applicant argues that Takahama does not specifically disclose producing a silica aerogel blanket.  The argument is unpersuasive since it does not address the obviousness rejection which is based on the combination of Takahama with Oh where Oh discloses that forming silica aerogel blankets improve the mechanical strength of aerogel.
Applicant argues that Takahama does not specifically disclose recovering the supercritical waste liquid and therefore it is not clear how Takahama can possibly disclose ammonium ions contained in the recovered supercritical waste liquid to be 200 mg/kg or less.  The argument is unpersuasive since it does not address the obviousness rejection which is based on the combination of Takahama with Xiang where Xiang discloses recapturing supercritical waste liquid and reusing the recapture supercritical waste liquid and suggests that recovering and reusing ethanol from the supercritical waste liquid eliminates the high cost of using pure ethanol.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahama JP-3273957-B2 submitted in the IDS filed 6/11/2020 with citations from the Machine Translation provided by the Office on 12/24/2021) and in further view of Oh (WO-2016/167494 hereinafter cited from the English language equivalent US 2018/0179073 which was submitted in the IDS filed 4/6/2020) and in further view of Xiang et al (US 2016/0046495 submitted in the IDS filed 6/11/2020).
Takahama discloses a method for producing a silica aerogel comprising a supercritical drying step comprising injecting CO2 at 18°C at 55 atm (55.7 bar) to replace ethanol in the gel and putting the aerogel into a supercritical state of CO2 at 40°C and 80 atm (81 bar) to obtain the aerogel (see [0021], Example 1).
	Takahama does not specifically disclose producing a silica aerogel blanket.  Takahama does not specifically disclose reusing the supercritical waste liquid.
Regarding producing a silica aerogel blanket, Oh discloses a method for manufacturing a silica-aerogel blanket comprising:
(1) preparing a silica sol and immersing a base material into the silica sol, gelating the silica sol and drying the silica gel-base material composite by a supercritical drying process;
(2) where after the supercritical drying process the ethanol was recovered (see [0011] and [0093]).
Oh further discloses that silica aerogel blankets improve the mechanical strength of aerogel (see [0004-0005]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for making silica aerogel, as disclosed by Takahama, where the process comprises making a composite with a base material to form a silica aerogel blanket, as disclosed by Oh, to improve the mechanical strength of the aerogel for products.
Regarding reusing supercritical waste liquid, Xiang et al (US 2016/0046495) discloses a method for manufacturing high performance thermal insulator aerogels, the method comprising:
(1) supercritical drying comprising flushing a vessel with liquid CO2 at a temperature of 5-10°C (see [0160]);
(2) recapturing the alcohol or CO2 in a reservoir (see [0137] and [0146]);
(3) re-using the alcohol reused or sold as by product as a way of eliminating the high cost of using pure ethanol (see [0146]).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Takahama where the supercritical waste liquids produced in his process are re-used as disclosed by Xiang to eliminate the cost of using pure alcohols from the waste liquid.
Regarding a method where the ammonium ions contained in the recovered supercritical waste liquid is 200 mg/kg or less, according to Applicant’s Specification, when a supercritical drying process is performed by injecting CO2 at a relatively lower temperature of 0-30°C, the reactivity between the CO2 and ammonium ions in the extractor is increased thereby inducing the formation of ammonium carbonate salt and as a result supercritical waste liquid having a low ammonium ion content can be recovered (see [0031-0032]).  Furthermore, according to the Specification, by performing supercritical drying at a temperature between 40-90°C, the decomposition of ammonium carbonate is prevented thereby preventing the generation of ammonium ions.  
Compare Takahama’s Example 1 to Applicant’s Examples 1 which has injection temperature of CO2 of 20°C and supercritical drying temperature of 40°C and a content of ammonium ions of 90 mg/kg (see [0052] and Table 1).  As noted above, Takahama discloses a method where the CO2 is injected at the even lower temperature of 18°C and where supercritical drying is conducted at the identical temperature of 40ׄ°C.  The skilled artisan would have been reasonably motivated based on Takahama’s temperature of CO2 injection and the temperature of supercritical drying to expect that ammonium ions are formed into ammonium carbonate salt during injection and ammonium ions are not generated in Takahama during supercritical drying.  The skilled artisan would therefore also have been reasonably motivated to expect that Takahama therefore exhibits the property (lower ammonia ion content) in values reasonably comparable to example 1 (i.e. 90 mg/kg) and likely less given the lower injection temperature, absent the showing of convincing evidence to the contrary.
Regarding the recovered supercritical waste liquid reused in one or more steps selected from the group consisting of gelation catalyst solution preparation, aging, and surface modification, Xiang discloses the method where the recovered supercritical waste is reused in precursor gel preparation steps (see [0146]).
	Regarding Claim 2, Xiang discloses that the waste liquid contains alcohol and water (see [0146]).  Takahama and Xiang do not specifically disclose that the waste liquid contains ammonium ions.
	Takahama discloses a method where the catalyst for preparation of the aerogel is ammonia (see Page 3, [0021]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to reasonably expect that the supercritical waste liquid to exhibit the property (ammonium ions) comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.
	Regarding Claim 3, Takahama discloses a method where the supercritical waste liquid comprises ethanol (see Page 3, [0021]).
	Regarding Claim 4, Takahama discloses the method where the injection temperature is 18°C (see Page 3, [0021]).
	Regarding Claim 5, Takahama discloses the method where the injection pressure is 55 atm (i.e. 55.7 bar) (see Page 3, [0021]).
	Regarding Claim 6, Takahama discloses the method where supercritical drying is at 40°C (see Page 3, [0021]). 
	Regarding Claims 10, Xiang discloses the method where the recovered supercritical waste is reused in precursor gel preparation steps (see [0146]).
	Regarding Claim 11, Xiang discloses a method where the supercritical waste liquid is 90-95% of ethanol (see [0146]).
Regarding Claim 12, Oh discloses a step for aging and a step for hydrophobizing (see [0059-0060] and [0071]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Takahama, Oh, and Xiang where waste liquids are re-used as disclosed by Xiang since re-using waste liquids can eliminate the cost of using pure components as suggested by Xiang.
Regarding Claim 13, Oh discloses the silica aerogel blankets with thermal conductivity less than 19 mW/mK (see Page 8, Table 1).
	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahama, Oh, and Xiang as applied to claim 1 and in further view of Lee et al (US 2004/0087670 submitted in the IDS filed 4/6/2020).
	As applied to Claim 1, Takahama, Oh, and Xiang disclose a method for preparing a silica aerogel blanket comprising a step for supercritical drying by injecting CO2 into an extractor containing silica wet gel at 18°C and reusing supercritical waste liquid recovered after supercritical drying in a gelation catalyst solution preparation and where the content of ammonium ions is about 90 mg/kg.
	Takahama, Oh, and Xiang do not disclose a method where the supercritical waste liquid is obtained by simultaneously applying a plurality of pressure pulses to one or more of a solvent and a supercritical fluid contained in silica wet gel in the supercritical drying step, and at least two of the plurality of pressure pulses have one or more features of different frequencies and different amplitudes.
Lee discloses a method for producing aerogel products by applying pressure waves (see [0069]). Lee further discloses the pressure cycling comprising two different pulsations where pulsations comprise high frequency low amplitude and low frequency high amplitude pulsations (see [0070]).  Lee discloses that the efficiency of solvent exchange with an extraction fluid is enhanced by the pressure pulsation (see [0070]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing a silica aerogel blanket as disclosed by Takahama, Oh, and Xiang where extraction of the supercritical waste liquid comprises pressure waves with two different pulsations, as disclosed by Lee since it improves the efficiency of the solvent exchange.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 10-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,142,463 and in further view of Takahama (JP -3273957-B2). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘463 patent discloses a method for producing a silica aerogel blanket comprising supercritical drying a wet gel-base material composite to produce the silica aerogel blanket and a supercritical waste liquid, recovering the supercritical waste liquid, and reusing the recovered supercritical waste liquid.  The ‘463 patent also discloses reusing one or more waste liquids selected from the group consisting of an aged waste liquid and a surface modification waste liquid.
The ‘463 patent is silent with respect to the temperature for injecting CO2.  Regarding the temperature for injection of the CO2, as applied above, Takahama discloses a process for preparing silica aerogel comprising a supercritical drying step by injecting CO2 at 18°C at 55 bar and performing drying at 40°C.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing a silica aerogel blanket as disclosed by the ‘463 patent and inject the CO2 at 18°C at 55 bar and where the drying temperature is 40°C as disclosed by Takahama since the CO2 injected at 18°C is able to form silica aerogel in a supercritical drying step. 

Claims 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,142,463 and in further view of Takahama (JP -3273957-B2) and in further view of Lee (US 2004/0087670).
As applied above to Claim 1, the ‘463 patent are not patentably distinct from claim 1.  As applied above, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention for the supercritical drying to comprise the pressure waves as claimed since it improves the efficiency of supercritical drying.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        6/24/2022

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        6/29/2022